Exhibit 10(b)

PROMISSORY NOTE

 

$7,500,000.00    February 27, 2006    Oakland, California

For value received, NHSA JPS LLC, a Delaware limited liability company (“Maker”)
hereby promises to pay to the order of THE FIRST AMERICAN CORPORATION, a
California corporation (“Payee”) at its office at 1 First American Way, Santa
Ana, California 92707, or at such other location as Payee may from time to time
designate, the principal amount of SEVEN MILLION FIVE HUNDRED THOUSAND and
NO/100 DOLLARS ($7,500,000.00) or so much thereof as has been advanced by Payee
to Maker as Advances under the Loan established on the terms and conditions of
that certain Loan Agreement between Maker, as “NHSA JPS,” and Payee, as
“Lender,” dated as of even date herewith (the “Loan Agreement”) less the amount
of any principal payments made thereon by or for Payee, less the amount of net
losses (after taking into consideration any proceeds actually received by NHSA
JPS from mortgage insurance or the net sales proceeds from any sale of the
affected properties) suffered by NHSA JPS on mortgages from the Anthem Loan
Pools as more fully set forth in the Loan Agreement. Initially capitalized terms
used but not defined herein shall have the meaning assigned to such terms in the
Loan Agreement.

Maker promises to pay interest on the unpaid principal amount hereof from time
to time outstanding on the dates and terms and at the rates specified in the
Loan Agreement. On the Maturity Date of February 27, 2016 or upon acceleration
of the Note in accordance with the terms hereof or of the Loan Agreement, all
principal and interest remaining unpaid shall be due and payable.

This Note shall be governed by the following provisions:

1. Except as set forth in Section 2.6 of the Loan Agreement, all payments due
hereunder shall be made not later than 5:00 p.m. (California time) on the due
date thereof, in lawful money of the United States of America in Federal or
other funds immediately available to Payee, by wire transfer or otherwise as
instructed by Payee in all cases without any deduction whatsoever, including any
deduction for setoff, recoupment, counterclaim or taxes. Whenever any payment
hereunder shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day.

2. Each Advance and payment on this Note shall be reflected by notations made by
Lender on its internal records (which may be kept electronically or otherwise).
The aggregate unpaid amount reflected by Lender’s notations on its internal
records (whether electronic or otherwise) shall be deemed rebuttably presumptive
evidence of the principal amount remaining outstanding and unpaid on this Note.
No failure of Lender so to record any Advance or payment shall limit or
otherwise affect the obligation of Payee hereunder with respect to any Advance,
and no payment of principal by Payee shall be affected by the failure of Lender
so to record the same.

3. THIS NOTE IS THE “ NOTE” REFERRED TO IN, EVIDENCES THE LOAN MADE UNDER, AND
IS ENTITLED TO THE BENEFITS OF, THE LOAN AGREEMENT



--------------------------------------------------------------------------------

(DEFINED ABOVE) BETWEEN MAKER AND PAYEE, AS THE SAME MAY BE AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED IN ACCORDANCE WITH THE TERMS OF THE LOAN
AGREEMENT FROM TIME TO TIME, AND REFERENCE IS HEREBY MADE TO THE LOAN AGREEMENT
FOR A MORE COMPLETE STATEMENT OF TERMS AND CONDITIONS UNDER WHICH THE REVOLVING
LOAN EVIDENCED HEREBY IS MADE AND IS TO BE REPAID.

4. All payments under this Note shall be applied as set forth in Section 8.3 of
the Loan Agreement.

5. This Note is secured under and by, among other things, the lien of the Loan
Agreement and of that certain Collateral Trust Agreement dated as of even date
herewith between Maker, as “NHSA JPS,” Payee, as “Lender,” and Union Bank of
California, N.A., a national banking association, as “Trustee” thereunder (the
“Collateral Trust Agreement”).

6. The occurrence of any of the following shall constitute an “Event of
Default”:

(a) Default in any payment of interest and/or principal on this Note when due or
in the performance of any other obligation of Maker hereunder pursuant to the
terms hereof; or

(b) The occurrence of an Event of Default as defined in the Loan Agreement or
the Collateral Trust Agreement, or any other event which, under the terms of the
Loan Agreement or the Collateral Trust Agreement, gives Payee the right to
declare this Note entirely due and payable.

7. Upon the occurrence of any Event of Default, then at the option of Payee, the
entire unpaid balance of principal on this Note, together with all accrued
interest thereon shall be immediately due and payable.

8. If this Note is not paid when due, or if an Event of Default occurs, Maker
agrees to pay all costs and expenses (including reasonable attorneys’ fees)
incurred by Payee as a result thereof.

9. Maker consents to any extension of time by Lender for the payment of this
Note, release by Lender of all or any part of the security for the payment
hereof or release by Lender of any party liable for this obligation. Any such
extension or release may be made without notice to Maker and without discharging
Maker’s liability. Maker and any endorsers or guarantors hereof and all others
who may become liable for all or any part of this obligation, severally waive
diligence, presentment, demand, protest and notice of protest, notice of
dishonor and all other notices or demands of every kind, and expressly consent,
without notice, to any extension of the time of payment hereof or of any
installment hereof, to the release, in whole or in part, of any party liable for
this obligation or any part thereof, and to the release, modification or
exchange of any security, without in any way affecting or discharging Maker’s
liability hereunder.

10. This Note shall be governed by and construed in accordance with the laws of
the State of California.

 

2



--------------------------------------------------------------------------------

11. Time is of the essence of each obligation of Maker hereunder.

12. No delay or omission on the part of Payee in exercising any rights hereunder
or under the Loan Agreement or the Collateral Trust Agreement or any other
instrument given to secure this Note shall operate as a waiver of such right or
of any other right hereunder or under said instruments.

13. All agreements between Maker and Payee are hereby expressly limited so that
in no contingency or event whatsoever shall the amount paid or agreed to be paid
to Payee for the use, forbearance or detention of money exceed the maximum
permissible under applicable law. If, from any circumstance whatsoever,
fulfillment of any provision hereof, at the time performance of such provision
shall be due, shall be prohibited by law, the obligation to be fulfilled shall
be reduced to the maximum not so prohibited, and if from any circumstance Payee
should ever receive as interest an amount which would exceed the highest lawful
rate, such amount as would be excessive interest shall be applied to the
reduction of the principal balance outstanding under this Note and not the
payment of Interest. This provision shall control all other provisions in this
Note and the Loan Agreement.

REMAINDER OF PAGE INTENTIONALLY BLANK

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has caused this instrument to be executed as of the
day and year first written above.

 

“MAKER” NHSA JPS, LLC, a Delaware limited liability company By:  

/s/ Mary Lee Widener

Name: Mary Lee Widener Its: Authorized Signatory

 

4